      Case 1:18-cv-10225-MLW Document 174 Filed 10/18/18 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


LILIAN PAHOLA CALDERON JIMENEZ
AND LUIS GORDILLO,      ET AL.,
individually and on behalf of all
others similarly situated,

     Petitioner-Plaintiffs,

            V.                                    C.A.   No.   18-10225-MLW


KIRSTJEN M.      NIELSEN,   ET AL.,

     Respondent-Defendants.



                                      ORDER


    WOLF,   D.J.                                               October 18,    2018


     It is hereby ORDERED that:

     1.     The briefing schedule proposed in the parties' Joint
Report (Docket No. 172) is ADOPTED.

     2.     The parties shall continue to confer and, by November 7,
2018, report whether they have agreed to settle this case or to
jointly request that it be stayed.




                                              UNITED STATES DISTRICT JUDGE
